Citation Nr: 0910408	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  02-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a separate compensable disability rating 
for neurological impairment of the upper extremities 
associated with cervical radiculopathy.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The appellant served on active duty from November 17, 1966, 
through March 20, 1979, and from March 21, 1979, through 
November 9, 1982; however, he is not eligible for 
compensation based on the second period of active service 
because he was discharged by reason of a general court 
martial.  

This case is currently before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In March 2004, the Veteran was notified that the authority of 
his representative, R. Edward Bates, to represent VA 
claimants had been revoked as of July 28, 2003.  Since that 
time, the Veteran has proceeded with his appeal 
unrepresented.

A motion to advance this case on the docket due to financial 
hardship was granted by the Board in April 2004.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2008).

When this case was most recently before the Board in December 
2007, it was decided in part and remanded in part.  This case 
has since been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  At no time during the period of this claim has the 
Veteran had radiculopathy in either upper extremity.

2.  The Veteran does not have at least one disability ratable 
at 40 percent or more, and his combined rating is not 70 
percent or more.

3.  The Veteran's service-connected disabilities alone do not 
render him unable to secure or follow a substantially gainful 
occupation consistent with his education and industrial 
background.


CONCLUSIONS OF LAW

1.  The criteria for a separate compensable disability rating 
for upper extremity neurological impairment are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Codes 8510-8513 (2008).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a separate compensable disability 
rating for his service-connected neurological impairment of 
the upper extremities associated with his service-connected 
cervical spine disability.  He is also seeking a TDIU.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Court has provided guidance with respect to the notice 
that is necessary in increased rating claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate VCAA 
notice in an increased rating claim must inform the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; and that, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  If the 
claimant is rated under a Diagnostic Code that contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

The record reflects that the Veteran was provided fully-
compliant VCAA notice by letter mailed in February 2008.  
Although the required notice was sent after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the receipt of all 
pertinent evidence, the originating agency readjudicated the 
Veteran's claims in January 2009.  There is no indication in 
the record or reason to believe that any ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board further notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
A negative response was received from the Social Security 
Administration in July 2001.  The Veteran has not identified 
any outstanding evidence, to include medical records, that 
could be obtained to substantiate either claim.  The Board is 
also unaware of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.





II.  Legal Criteria

Separate Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2008).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As for the neurological ratings which apply to the upper 
extremities, there are potentially several applicable codes.  
Diagnostic Code 8510 pertains to impairment of the upper 
radicular group (the fifth and sixth cervicals); Diagnostic 
Code 8511 pertains to impairment of the middle radicular 
group; Diagnostic Code 8512 pertains to impairment of the 
lower radicular group; and Diagnostic Code 8513 pertains to 
impairment of all radicular groups.  Under each of these 
diagnostic codes, a 20 percent rating is warranted for mild 
incomplete paralysis of the minor extremity and for mild 
incomplete paralysis of the major upper extremity.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.




TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less 
than total when the claimant is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, it must be rated at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent.  38 C.F.R. § 4.16(a). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extra-schedular consideration in accordance 
with 38 C.F.R. § 3.321.

For a veteran to prevail on a claim for TDIU on an extra-
schedular basis, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Separate Compensable Disability Rating for Neurological 
Impairment of the Upper Extremities

Service connection is in effect for cervical arthritis, rated 
as 20 percent disabling under Diagnostic Code 5010 based on 
limitation of motion.  In its December 2007 decision, the 
Board denied a higher rating for cervical arthritis.  The 
Board remanded the issue of entitlement to a separate 
compensable rating for cervical radiculopathy for further 
development.

Following its review of the pertinent evidence, the Board has 
concluded that no cervical radiculopathy has been manifested 
during the period of this claim.  As discussed more fully 
below, the Veteran's neurological complaints are subjective, 
with no objective confirmation that they represent cervical 
radiculopathy.  In fact, uncontroverted, conclusive nerve 
testing attributes sensory findings to diabetic neuropathy 
and shows no cervical radiculopathy.    

Reports of VA examinations in January 2000 and December 2001 
reflect diagnoses of cervical arthritis with radiculopathy 
based on examination and X-ray.  In October 2001 a VA 
examiner made the impression of cervical radiculopathy based 
on examination, myelogram and MRI.  VA neurological 
consultation in December 2002 reflects an assessment of 
cervical spondylosis with radiculopathy symptoms.  

The Veteran underwent a 3-level anterior cervical fusion in 
March 2003.  He continued to complain of pain in the neck and 
numbness and limitation of motion of the upper extremities as 
reflected in VA treatment records.  However, he has not 
demonstrated neurological impairment that would warrant a 
separate rating for either upper extremity.  

VA neurological electrodiagnostic study in June 2004 revealed 
abnormalities including diffuse sensory neuropathy in the 
left upper extremity, thought to be secondary to diabetes, 
without motor neuropathy.  Carpal tunnel syndrome was 
indicated, but the study was noted to be negative for 
cervical radiculopathy.  

The report of a VA examination in August 2006 and an addendum 
dated in January 2007 are, with respect to the presence of 
cervical radiculopathy, in conflict.  While the examiner 
found that the Veteran has some intermittent paresthesia 
secondary to his cervical spine disability, he also cited the 
EMG results that are negative for cervical radiculopathy.  
This appears to be a reference to the June 2004 nerve study 
report.  

The Veteran also underwent a VA physical rehabilitation 
consultation in October 2007.  The assessment reflects the 
findings of mild to moderate impairments in activities of 
daily living due to the cervical spine degenerative joint 
disease with radiculopathy.  This assessment does not appear 
to be based upon specific findings of radiculopathy in the 
record as no actual nerve testing showing radiculopathy is 
cited.

VA neurological examination in August 2008 with opinion dated 
in September 2008 includes the examiners' (a nurse 
practitioner and a physician) opinions that there was no 
cervical radiculopathy present.  This examination reportedly 
included a review of the entire claims folder and cited to 
the Veteran's history of cervical disease and complaints 
related to the upper extremities.  The examiners found only 
cervical degenerative joint disease and arthritis of the 
shoulder.  

The preponderance of the evidence establishes that no 
cervical radiculopathy has been manifested during the period 
of this claim.  The well-supported, thorough opinion of the 
VA examiners in September 2008 conclusively shows no cervical 
radiculopathy.  This is consistent with diagnostic nerve 
testing of record.  The opinion is based on a review of the 
entire record and is accorded considerable probative weight.  
It is more probative than the 2007 rehabilitation assessment 
for this reason.  Prior indications of radiculopathy were 
inconsistent with findings on the documented nerve study 
which attributes any sensory abnormality to diabetic 
neuropathy.  The Board therefore concludes that separate 
ratings are not in order.

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has a 
separate compensable rating been warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

TDIU

The Veteran currently has three service-connected 
disabilities-cervical arthritis with bilateral radiculopathy, 
rated as 20 percent disabling, musculoskeletal chest pain, 
rated as 10 percent disabling, and post herpetic neuritis of 
the left chest, rated as 10 percent disabling.  The combined 
rating for the service-connected disabilities is 40 percent.  
Since he does not have a single disability rated at 60 
percent or more and the combined rating for the service-
connected disabilities is less than 70 percent, he does not 
meet the minimum schedular criteria for a TDIU.

The Board has also considered whether the case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  However, in this 
case, it does not appear that the Veteran is in fact unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities.  The Board notes 
that the Veteran is considered disabled due to prostate 
cancer and prostate cancer seed implants.  He has reported 
only intermittent employment since 1985.  His usual 
occupation was as a forklift operator.  As noted previously, 
he had injury to the neck in service and underwent a cervical 
spinal fusion C3-7 in March 2003.  Since the surgery, he has 
complained of neck and upper extremity pain and numbness, and 
swallowing difficulty.  

The Veteran also underwent a VA physical rehabilitation 
consultation in October 2007.  The assessment reflects the 
findings of mild to moderate impairments in activities of 
daily living due to the cervical spine degenerative joint 
disease with radiculopathy.  These activities included 
chores, shopping, exercise, sports, recreation, traveling, 
feeding, bathing, dressing, toileting and grooming.

In an August 2008 VA neurological examination, he reported 
pain in the neck on most days.  He now sleeps in a recliner.  
He uses muscle relaxants and ibuprofen for daytime pain.  
Cold weather aggravates the pain.  He reported numbness in 
the right side of the face and right arm.  The examiner found 
that the service-connected cervical disability resulted in no 
significant motor or sensory limitations.  Sensory problems 
had been previously attributed to nonservice-connected 
diabetes.  Range of motion for the right shoulder was 0 to 
170 degrees extension and flexion, with rotation 0 to 90 
degrees internally and externally, with pain between 90 and 
70 degrees on rotations.  Limitation of motion was caused by 
pain.  In response to the question of whether there were 
specific radicular groups affected by the cervical spine 
disability and the effects of those on the Veteran's ability 
to work, the opinion of the examiner was that the Veteran had 
degenerative joint disease of the cervical spine and shoulder 
with no cervical radiculopathy demonstrated.  

The Board acknowledges consistent with the 2007 physical 
rehabilitation consultation and his complaints on 
examinations, that the Veteran's service-connected 
disabilities preclude certain types of activity to mild to 
moderate degrees.  However, for a Veteran to prevail on a 
TDIU claim on an extra-schedular basis, the record must 
reflect some factor which takes the case outside the norm.  
In this case, the objectively demonstrated manifestations of 
the service-connected disabilities are contemplated by the 
schedular criteria.  No medical professional has opined that 
the Veteran's service-connected disabilities render him 
unable to obtain or maintain substantially gainful employment 
consistent with his education and occupational background.  A 
disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
Van Hoose v. Brown, 4 Vet. App. 361.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

The Board also acknowledges that the Veteran has not 
maintained steady employment since 1985.  His unemployment 
has reportedly been secondary to prostate cancer.  To the 
extent that he urges it is due to his service-connected 
disabilities, the fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  Here, the 
evidence clearly demonstrates that the Veteran's service 
connected disabilities are not sufficient to render him 
unemployable.  Accordingly, a the Board must also conclude 
that referral of the TDIU claim for extra-schedular 
consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a separate compensable disability rating for 
neurological impairment of the upper extremities associated 
with cervical radiculopathy is denied.

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


